DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
         This action is responsive to the following communication: an amendment filed on 05/23/2022.
	Claims 2,4, 5-8, 11-16, 18, 19-24 are currently pending and presented for examination.

                                              Response to Arguments
Applicant's arguments with respect to prior art claims rejection filed on 05/23/2022 have been fully considered, however, the remarks are moot, because the arguments do not apply to the combination of the references being used in the current rejection.  The Examiner has updated search. New prior art is being applied for prior art rejection of claim 12. 

                                     Claim Objections 

Claim 1 is  objected to because of the following informalities:  claim 1 discloses " couple the electronic device". The limitation "electronic device" should be corrected to " the camera device".  Appropriate correction is required.




Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set
forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/23/2022 has been entered.
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



3.	Claims 12,16,18,23,24 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Frederick Romanowich  (US Pub. No.: US 2003/0210340 A1).
         Regarding claim 12, Frederick Romanowich discloses a camera device (Figs. 1, Fig 8; Para 27, 44; camera mounted to a lampholder contained in a table lamp 827)  comprising:
a housing (Fig. 14; Para 45-46, 76; housing include  camera body 842 and housing of table lamp 827); a power adapter enclosed in the housing (Para 76;  Typically the power supply 1410 is disposed in the camera body, for example the camera bodies 110, 410, 510 and 610 shown in FIGS. 1, 4, 5 and 6, respectively.) , wherein the power adapter is configured to convert an alternating current (AC) power input to a direct current (DC)  power output ( Para 76; Power supply 1410 typically functions in a conventional manner to convert AC power to lower voltage levels of DC power. Power supply 1410 receives AC electrical power from the multifunction interface (exemplarily illustrated by multifunction interface 110 from FIG. 1)), and more specifically from the base 114 that includes a hot contact 116 and neutral contact provided by the metallic base itself.);
a light port that is electrically coupled to the AC power input and configured to receive a light element and provide a light power output to power the light element, the light port being exposed from the housing (Para 45-46; Camera 800 includes a multifunction interface 810 that is screwed into a lampholder 805 contained in table lamp 827. Lampholder 805 includes a conventional "on-off" push switch 807, as shown. The multifunction interface 810 interfaces with the table lamp's lampholder 805 to both physically mount the camera 800 and also receive electrical power from the table lamp 827. As shown, a standard lamp 874 (i.e., a light bulb) is screwed into a lampholder 825 that is integrated within the multifunction interface 810. Thus, while the camera 800 provides additional features, in accordance with the invention, the table lamp 827 may function to provide illumination in a normal fashion. Camera body 842 (which has image sensor 845 mounted at its distal end) is coupled to the multifunction interface 810 via a flexible coupler 822, as shown in FIG. 8. The flexible coupler 822 may be similar in form and function to that shown in FIG. 4 and described in the accompanying text. Power received from the table lamp's standard power cord 852 is routed to the table lamp's lampholder 805 in a conventional manner. Once screwed into the lampholder 805, power is thus coupled through the multifunction interface 810 to the image sensor 845 and associated circuitry in the camera body 842.);
a camera portion coupled to the power adapter (Para 76; the power supply 1410 is disposed in the camera body,), the camera portion configured to receive and be powered by the DC power output (Para 76; Power supply 1410 typically functions in a conventional manner to convert AC power to lower voltage levels of DC power. Power supply 1410 receives AC electrical power from the multifunction interface (exemplarily illustrated by multifunction interface 110 from FIG. 1)) and capture video data from a field of view of the camera portion (Para 45-47;69, 76; video images captured by the camera) ; 
and a light cover that is physically separated from the housing and configured to cover the light element and the light port (Para 48; Fig 8; lampshade 833).  
           Regarding claim 16, Frederick Romanowich discloses an electronic device (Figs. 1, Fig 8; Para 27, 44; camera mounted to a lampholder contained in a table lamp 827 ) , comprising:
      a housing (Fig. 14; Para 45-46, 76; housing include camera body 842 and housing of table lamp 827);
       a light bulb outlet plug (Para 30; base connector 114 includes an single electrical contact 116) coupled to the housing and configured to be inserted into a first 
        light bulb socket to electrically couple the electronic device to an alternating current (AC) power source for receiving an AC power input (Para 30,31;  , base connector 114 includes an single electrical contact 116. When seated in a lampholder in a light fixture (not shown in FIG. 1), the electrical contact 116 contacts a complementary contact in the lampholder to receive AC electrical current. The threaded portion of base connector 114 includes a metallic conductive path to provide the neutral path for the AC current received from the lampholder. Such metallic conductive path may be a discrete conductive element (such as a metallic strip or tab), or a portion or the entire threaded area of the base connector may be composed of a conductive material, for example, aluminum.   ) ; 
a power adapter enclosed in the housing (Para 76;  Typically the power supply 1410 is disposed in the camera body, for example the camera bodies 110, 410, 510 and 610 shown in FIGS. 1, 4, 5 and 6, respectively ) , the power adapter configured to: 
be electrically coupled to the AC power source via a
wire connected to the light bulb outlet plug (Para 47, 76; Power supply 1410 typically functions in a conventional manner to convert AC power to lower voltage levels of DC power. Power supply 1410 receives AC electrical power from the multifunction interface (exemplarily illustrated by multifunction interface 110 from FIG. 1)), and more specifically from the base 114 that includes a hot contact 116 and neutral contact provided by the metallic base itself.  Power cord 852 ) ; and convert the AC power input, received from the AC power source, to a direct current (DC) power output (Para 47;  convert AC power to lower voltage levels of DC power.) ;
        a light port ( Fig. 1; Para 27; Multifunction interface 110 further includes a standard lampholder 125 that is configured to receive a standard lamp 132 ) coupled to the power adapter and configured to be electrically coupled to the AC power input via the power adapter ( Para 47, 76; Power supply 1410 typically functions in a conventional manner to convert AC power to lower voltage levels of DC power. Power supply 1410 receives AC electrical power from the multifunction interface (exemplarily illustrated by multifunction interface 110 from FIG. 1)), and more specifically from the base 114 that includes a hot contact 116 and neutral contact provided by the metallic base itself.  Power cord 852 ) ; and convert the AC power input, received from the AC power source, to a direct current (DC) power output (Para 47;  convert AC power to lower voltage levels of DC power) , the light port configured to receive a light element and provide a light power output to power the light element, the light port being a second light bulb socket ( Para 27-31 wherein interface 110 receives lamp 132;  ) ; and
a DC port coupled to the power adapter, wherein the DC port configured to receive a power connector of a secondary device to power the secondary device with the DC power output via the power connector (Para 34; Fig.1; Variably positionable coupler 122 includes electrical pathways to supply signal and power connections to an image sensor 145 disposed within the camera body 142.) .
Regarding claim 18, Frederick Romanowich discloses the electronic device of claim 16, wherein: 
the secondary device includes a camera device ( Para 34-36; camera include image sensor 145) configured to capture video data (Para 35; video imaging technologies)  and a wireless transceiver ( Para 84; RF transceiver )  configured to upload the video data to a remote server (Para 73; bi-directional communication,  the visitor's image is captured by the camera 1100 and relayed via the bi-directional communications path 1196 to the remote monitoring location (somewhere in the interior of the house). A person in the house monitoring the video images (e.g., the homeowner) may then choose to initiate a full duplex audio conversation with the visitor.);
 and the captured video data is provided, via a remote server, to an Internet browser  application executed by a computer for reviewing the captured video data remotely by a user of the computer (  Para 60, 89; motion-JPEG" type video compression so that the video output by the camera 1100 (and transmitted by a wireless RF or power line communications path) may be conveniently displayed on a personal computer ("PC") or other device equipped with a standard web browser such as Microsoft Internet Explorer or Netscape Navigator).
	Regarding claim 23, Frederick Romanowich discloses The camera device of claim 12, wherein the captured video data is provided, via a remote server ( Para 73; the visitor's image is captured by the camera 1100 and relayed via the bi-directional communications path 1196 to the remote monitoring location (somewhere in the interior of the house). ), to an Internet browser application executed by a computer for reviewing the captured video data remotely by a user of the computer (  Para 60;  implement what is know as "motion-JPEG" type video compression so that the video output by the camera 1100 (and transmitted by a wireless RF or power line communications path) may be conveniently displayed on a personal computer ("PC") or other device equipped with a standard web browser such as Microsoft Internet Explorer or Netscape Navigator.) ) .
Regarding claim 24, Frederick Romanowich discloses  The camera device of claim 12, further comprising a microphone and a speaker configured to, while the camera portion captures the video data, exchange audio messages  (Para 73; a visitor coming to the entryway of a home may be conveniently monitored by the inventive camera 1100 that is installed in an existing light fixture adjacent to the door. When the visitor rings the doorbell to indicate the visitor's presence, the visitor's image is captured by the camera 1100 and relayed via the bi-directional communications path 1196 to the remote monitoring location (somewhere in the interior of the house). A person in the house monitoring the video images (e.g., the homeowner) may then choose to initiate a full duplex audio conversation with the visitor.  ) between a person remotely viewing the video data captured by the camera portion and a person in the field of view of the camera portion ( Para 60  ; "motion-JPEG" type video compression so that the video output by the camera 1100 (and transmitted by a wireless RF or power line communications path) may be conveniently displayed on a personal computer ("PC") or other device equipped with a standard web browser such as Microsoft Internet Explorer or Netscape Navigator ) . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.




 Claims 2, 4,15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Frederick Romanowich (US Pub. No.: US 2003/0210340 A1), in view of Yoshida (US Pub No.: US 2005/0178950 A1), and further in view of Olczak et al.  (US Patent No.: US 6275256 B1).
	Regarding claim 2, Frederick Romanowich discloses a camera device ( Figs. 1, Fig 8; Para 27, 44; camera mounted to a lampholder contained in a table lamp 827) , comprising: 
a housing (Fig. 1; Fig. 14; Para 45-46, 76;  camera body 142; housing include camera body 842 and housing of table lamp 827);
     a light bulb outlet plug (Para 28; multifunction interface 110 includes a base connector 114) coupled to the housing and configured to be inserted into a first
 light bulb socket to electrically couple the electronic device to an alternating current (AC) power source (Para 27-30; Multifunction interface 110 is adapted to be removably coupled with a standard lampholder (i.e., the socket in a light fixture in which a lamp, or bulb, is received). Multifunction interface 110 further includes a standard lampholder 125 that is configured to receive a standard lamp 132, as shown in FIG. 1. Base connector 114 includes an single electrical contact 116. When seated in a lampholder in a light fixture (not shown in FIG. 1), the electrical contact 116 contacts a complementary contact in the lampholder to receive AC electrical current); ‘-
a power adapter  (  Para 76;  Typically the power supply 1410 is disposed in the camera body, for example the camera bodies 110, 410, 510 and 610 shown in FIGS. 1, 4, 5 and 6, respectively.) enclosed in the housing and electrically coupled to the light bulb outlet plug (FIg. 8 ) , the power adapter  configured to: 
convert an AC power input from the AC power source to a direct current (DC) power output; and generate a light power output from the AC power input (Para 76; Power supply 1410 typically functions in a conventional manner to convert AC power to lower voltage levels of DC power. Power supply 1410 receives AC electrical power from the multifunction interface (exemplarily illustrated by multifunction interface 110 from FIG. 1)), and more specifically from the base 114 that includes a hot contact 116 and neutral contact provided by the metallic base itself.);
a light port that is electrically coupled to the power adapter and configured to receive a light element and provide the light power output from the power adapter to power the light element (Para 45-46; Camera 800 includes a multifunction interface 810 that is screwed into a lampholder 805 contained in table lamp 827. Lampholder 805 includes a conventional "on-off" push switch 807, as shown. The multifunction interface 810 interfaces with the table lamp's lampholder 805 to both physically mount the camera 800 and also receive electrical power from the table lamp 827. As shown, a standard lamp 874 (i.e., a light bulb) is screwed into a lampholder 825 that is integrated within the multifunction interface 810. Thus, while the camera 800 provides additional features, in accordance with the invention, the table lamp 827 may function to provide illumination in a normal fashion. Camera body 842 (which has image sensor 845 mounted at its distal end) is coupled to the multifunction interface 810 via a flexible coupler 822, as shown in FIG. 8. The flexible coupler 822 may be similar in form and function to that shown in FIG. 4 and described in the accompanying text. Power received from the table lamp's standard power cord 852 is routed to the table lamp's lampholder 805 in a conventional manner. Once screwed into the lampholder 805, power is thus coupled through the multifunction interface 810 to the image sensor 845 and associated circuitry in the camera body 842); and
a camera portion coupled to the power adapter (Para 76; the power supply 1410 is disposed in the camera body), the camera portion configured to receive and be powered by the DC power output (Para 76; Power supply 1410 typically functions in a conventional manner to convert AC power to lower voltage levels of DC power. Power supply 1410 receives AC electrical power from the multifunction interface (exemplarily illustrated by multifunction interface 110 from FIG. 1) and capture video data from a first field of view of the camera portion (Para 45-47;69, 76; video images captured by the camera).
	However, Frederick Romanowich does not disclose the camera portion including one or more infrared light emitting diodes configured to illuminate a second field of view with infrared light in accordance with a determination that an ambient light level is low, the one or more infrared light emitting diodes being enclosed in the housing.
Yoshida discloses the camera portion including one or more infrared light emitting diodes configured to illuminate a second field of view with infrared light in accordance with a determination that an ambient light level is low ( Para 5, Para 26; lighting unit 200 comprising an array of light emitting diodes (which is hereinafter referred to as an LED array) 210a for producing subsidiary flashes which is installed at a side that faces an aimed subject in a scene to be captured. Weaker room illumination than daylight, while a first button is kept operated to excite the white LED for illuminate of an aimed subject, a second button is subsequently operated for import of an image of the subject after fixing composition of the image. When the import of the image is completed, the white LED is extinguished; wherein the lighting unit 200 is not located at the same position as the zoom lens; therefore they can illuminate a second field of view) , the one or more infrared light emitting diodes being enclosed in the housing ( Para 26; wherein the lighting unit and the taking lens 110 are within the electronic imaging system 100 as shown in Fig. 1 ) .
At the time of invention, it would have been obvious for a person of ordinary skill in the art to utilize LED to illuminate scene as disclosed in Yoshida for the camera device  disclosed in Frederick Romanowich in order to illuminate room when lighting is weak to improve image quality. 
	However, the combination of Frederick Romanowich and Yoshdia does not teach the one or more infrared light emitting diodes not visible from an exterior of the camera portion when the one or more infrared emitting diodes are inactive, the exterior of the camera portion being infrared-transparent.
         Olczak et al. discloses the one or more infrared light emitting diodes not visible from an exterior of the camera portion when the one or more infrared emitting diodes are inactive, the exterior of the camera portion being infrared-transparent (Col 2, lines 45-65; Col 3, lines 1-25; he IR-LEDs 16 are packaged in a light diffusing body 18 of infrared transmissive plastic that defines a cone shaped cavity 15 . The light diffusion body 18 is made from polycarbonate plastic impregnated with Filtron.TM. absorptive dye manufactured by the Gentex Corp., Carbondale, Pa. The plastic material with the dye is absorptive to visible light, but highly transmissive to infrared. ) .
At the time of invention, it would have been obvious for a person of ordinary skill in the art to utilize materials that is transmissive for infrared but absorptive to visible light as disclosed in Olczak et al for the camera system disclosed in the combination of Frederick Romanowich and Yoshdia in order to illuminate scene without too much of a notice to the subject so subject will not be disturbed while mainlining sufficient light for image capture. 
            Regarding claim 4, Frederick Romanowich discloses the camera device of claim 2, further comprising a microphone and a speaker configured to, while the camera portion captures the video data, exchange audio messages between a person remotely viewing the video data captured by the camera portion and a person in the field of view of the camera portion ( Para 73;    a microphone 1186 and speaker 1188 are also provided in an audio interface 1181 to enable bi-directional audio communications between the camera 1100 and the remote monitoring location. For example, a visitor coming to the entryway of a home may be conveniently monitored by the inventive camera 1100 that is installed in an existing light fixture adjacent to the door. When the visitor rings the doorbell to indicate the visitor's presence, the visitor's image is captured by the camera 1100 and relayed via the bi-directional communications path 1196 to the remote monitoring location (somewhere in the interior of the house). A person in the house monitoring the video images (e.g., the homeowner) may then choose to initiate a full duplex audio conversation with the visitor. The homeowner may transmit voice captured by a remote microphone (not shown in FIG. 11) that is relayed to the camera 1100 via bi-directional communications path 1196. The voice signal of the homeowner is played over the speaker 1188 contained in the audio interface 1181. A microphone 1186 may be used to capture audio (i.e., voice) generated by the visitor, and the audio signal relayed via bi-directional communications path 1196 to the remote location, so that a conversation between the homeowner and the visitor may take place.   ). 
      Regarding claim 15, Frederick Romanowich discloses the camera device of claim 2, wherein the camera portion is mechanically supported by the housing (Fig. 1; Para 34-36; image sensor 145 disposed within the camera body 142) wherein, and at least a front side of the camera portion is exposed from the housing to allow light from a field of view to enter a lens of the camera portion (Fig. 1; Para 34-36;  image sensor include optical elements such as lens ).
Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Frederick Romanowich (US Pub. No.: US 2003/0210340 A1), in view of Yoshida (US Pub No.: US 2005/0178950 A1), and further in view of Olczak et al.  (US Patent No.: US 6275256 B1) and Wagner et al. (US Pub. No.: US 2013/0093904 A1).
          Regarding claim 5, the combination of Frederick Romanowich, Yoshida and Olczak teaches a wireless antenna; and a wireless transceiver coupled to the wireless antenna, the wireless transceiver ( Frederick Romanowich;  Para 84; RF transceiver  ) configured to:
       upload the video data captured by the camera portion to a remote server (Frederick Romanowich;  para 73;  85- 91; network server ; bi-directional communication ; a user at a remote location (such as a backyard, warehouse, etc.) may use a wireless device as a remote monitoring and control workstation for any deployed camera, in accordance with the invention.) ;  and 
     communicate, via the remote server, the video data captured by the camera portion to one or more client devices (Frederick Romanowich;  para 73;  85- 91; network server ; bi-directional communication ; a user at a remote location (such as a backyard, warehouse, etc.) may use a wireless device as a remote monitoring and control workstation for any deployed camera, in accordance with the invention.)  ; wherein the one or more client devices are remote from the camera portion, and the remote server is remote from the camera portion and the one or more client devices ( Frederick Romanowich;   Para 85-91; A variety of illustrative wireless devices or workstations are shown in FIG. 17, including laptop computer 1722-1, tablet 1722-2 (which may be an Internet appliance such as a webpad), handheld device 1722-3 and desktop PC 1722-4. All such devices typically use a wireless communications adapter to enable bi-directional wireless communications with the access point or other wireless devices. As shown in FIG. 17, laptop computer 1722-1 communicates with access point 1710 over wireless bi-directional communications path 1740. Tablet 1722-2 communicates with access point 1710 over wireless bi-directional communications path 1741. Handheld device 1722-3 communicates with access point 1720 over wireless bi-directional communications path 1743. Desktop PC 1722-4 communicates with access point 1720 over wireless bi-directional communications path 1745; wherein the camera is separated from other devices and the server is remote from the camera and other devices  )
However, Frederick Romanowich does not disclose one or more client devices  including a smart phone configured to execute a downloaded software application,
            Wagner discloses one or more client devices including a smart phone configured to execute a downloaded software application ( Para 28; The first remote device 20 may also share, receive and/or send the data to a computer 28. Thus, the device 20 may also establish a second connection 30 with the computer 28. The computer 28 can include a conventional-type computer such as a laptop or desktop, or it can include other portable devices such as tablets, PDAs, eReaders, cellular phones, mp3 or other audio players, or any other device that includes an input, an output, a processing unit, and a memory.);
At the time of invention, it would have been obvious for a person of ordinary skill in the art to transmit images to other devices through a remote server and using application in smart phone as disclosed in Wagner in order to provide image access to other smart phone users so that people in different location can also view and  share images using their phone.

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Frederick Romanowich (US Pub. No.: US 2003/0210340 A1), in view of Yoshida (US Pub No.: US 2005/0178950 A1), and Olczak et al.  (US Patent No.: US 6275256 B1) and further in view of Wagner et al. (US Pub. No.: US 2013/0093904 A1) and Louks et al.  (US Pub. US 2006/0171453 A1). 

Regarding claim 6, the combination of Frederick Romanowich, Yoshida, Olczak and Wagner teaches wherein the wireless transceiver is concealed within the camera portion, and is not visible from an exterior of the camera portion ( Wagner et al; Fig. 1; Para 24-27;  wireless transceiver 16 ) .
However, the combination of Frederick Romanowich, Yoshida, Olczak and Wagner does not disclose the wireless antenna is concealed within the camera portion, and is not visible from an exterior of the camera portion.
Louks et al. discloses the wireless antenna is concealed within the camera portion, and is not visible from an exterior of the camera portion (Para 7; a housing to enclose the wireless interface.  The wireless interface may include one or more antennas).
At the time of invention, it would have been obvious for a person of ordinary skill in the art to have a built-in transceiver and antenna within in the camera module as disclosed in Louks et al. for the system disclosed in the combination of Frederick Romanowich, Yoshida, Olczak in order to reduce device size and provide a compact and portable system and improve system stability and prevent damages to device elements.

Claim 7, 20,21 are rejected under 35 U.S.C. 103(a) as being unpatentable over
Frederick Romanowich (US Pub. No.: US 2003/0210340 A1), in view of Wagner et al. (US Pub. No.: US 2013/0093904 A1), and further in view of Wade et al.  (US Pub. No.: US 2003/0001720 A1). 
	Regarding claim 7, Frederick Romanowich discloses a camera device (Fig.  1, Fig 8; Para 27, 44; camera mounted to a lampholder contained in a table lamp 827) comprising:
a housing (Fig. 14; Para 45-46, 76; housing include camera body 842 and housing of table lamp 827); a light bulb outlet plug (Para 29; base connecter114) coupled to the housing and configured to be inserted into a first 
light bulb socket to electrically couple the camera device to an alternating current (AC) power source ( Para 30; base connector 114 includes an single electrical contact 116. When seated in a lampholder in a light fixture (not shown in FIG. 1), the electrical contact 116 contacts a complementary contact in the lampholder to receive AC electrical current. The threaded portion of base connector 114 includes a metallic conductive path to provide the neutral path for the AC current received from the lampholder. Such metallic conductive path may be a discrete conductive element (such as a metallic strip or tab), or a portion or the entire threaded area of the base connector may be composed of a conductive material, for example, aluminum.);
       a power adapter enclosed in the housing (Para 76;  Typically the power supply 1410 is disposed in the camera body, for example the camera bodies 110, 410, 510 and 610 shown in FIGS. 1, 4, 5 and 6, respectively), wherein the power adapter is configured to: 
convert a first portion of an AC power input from the AC power source to a direct current (DC) power output ( Para 76; Power supply 1410 typically functions in a conventional manner to convert AC power to lower voltage levels of DC power. Power supply 1410 receives AC electrical power from the multifunction interface (exemplarily illustrated by multifunction interface 110 from FIG. 1)), and more specifically from the base 114 that includes a hot contact 116 and neutral contact provided by the metallic base itself.) ; and
 generate a light power output from a second portion of the AC power input (Para 27-28; lamp holder 125 that is configured to receive a standard lamp 132);
            a light port that is electrically coupled to the power adapter and configured to receive a light element and provide the light power output to power the light element  (Para 45-46; Camera 800 includes a multifunction interface 810 that is screwed into a lampholder 805 contained in table lamp 827. Lampholder 805 includes a conventional "on-off" push switch 807, as shown. The multifunction interface 810 interfaces with the table lamp's lampholder 805 to both physically mount the camera 800 and also receive electrical power from the table lamp 827. As shown, a standard lamp 874 (i.e., a light bulb) is screwed into a lampholder 825 that is integrated within the multifunction interface 810. Thus, while the camera 800 provides additional features, in accordance with the invention, the table lamp 827 may function to provide illumination in a normal fashion. Camera body 842 (which has image sensor 845 mounted at its distal end) is coupled to the multifunction interface 810 via a flexible coupler 822, as shown in FIG. 8. The flexible coupler 822 may be similar in form and function to that shown in FIG. 4 and described in the accompanying text. Power received from the table lamp's standard power cord 852 is routed to the table lamp's lampholder 805 in a conventional manner. Once screwed into the lampholder 805, power is thus coupled through the multifunction interface 810 to the image sensor 845 and associated circuitry in the camera body 842);
a camera portion coupled to the power adapter (Para 76; the power supply 1410 is disposed in the camera body), the camera portion configured to receive and be powered by the DC power output (Para 76; Power supply 1410 typically functions in a conventional manner to convert AC power to lower voltage levels of DC power. Power supply 1410 receives AC electrical power from the multifunction interface (exemplarily illustrated by multifunction interface 110 from FIG. 1))) and capture video data from a field of view of the camera portion ( Para 45-47;69, 76; video images captured by the camera);
a wireless antenna; and a wireless transceiver coupled to the wireless antenna, the wireless transceiver (Para 84; RF transceiver) configured to:
upload the video data captured by the camera portion to a remote server; and communicate, via the remote server, the video data captured by the camera portion to a client device  (   Para  72-73; A microphone 1186 and speaker 1188 are also provided in an audio interface 1181 to enable bi-directional audio communications between the camera 1100 and the remote monitoring location. For example, a visitor coming to the entryway of a home may be conveniently monitored by the inventive camera 1100 that is installed in an existing light fixture adjacent to the door. When the visitor rings the doorbell to indicate the visitor's presence, the visitor's image is captured by the camera 1100 and relayed via the bi-directional communications path 1196 to the remote monitoring location (somewhere in the interior of the house). A person in the house monitoring the video images (e.g., the homeowner) may then choose to initiate a full duplex audio conversation with the visitor. The homeowner may transmit voice captured by a remote microphone (not shown in FIG. 11) that is relayed to the camera 1100 via bi-directional communications path 1196. The voice signal of the homeowner is played over the speaker 1188 contained in the audio interface 1181. A microphone 1186 may be used to capture audio (i.e., voice) generated by the visitor, and the audio signal relayed via bi-directional communications path 1196 to the remote location, so that a conversation between the homeowner and the visitor may take place. As shown in FIG. 11, the audio interface 1181 is coupled to the FPGA 1148 via a bi-directional communication line 1173.).
	However, Frederick Romanowich does not disclose communicate, via the remote server, the video data captured by the camera portion to a client device configured to execute a downloaded software application; the client device being remote from the camera portion, the remote server being remote from the camera portion and the one or more client devices. 
Wagner discloses disclose communicate, via the remote server (Para 27-31;   the first remote device 20 may receive any photos taken by the first camera 12, such as through the first connection 24 )  , the video data captured by the camera portion to  a client device configured to execute a downloaded software application ( Para 28; The first remote device 20 may also share, receive and/or send the data to a computer 28. Thus, the device 20 may also establish a second connection 30 with the computer 28. The computer 28 can include a conventional-type computer such as a laptop or desktop, or it can include other portable devices such as tablets, PDAs, eReaders, cellular phones, mp3 or other audio players, or any other device that includes an input, an output, a processing unit, and a memory.);
          the client device being remote from the camera portion, the remote server being remote from the camera portion and the one or more client devices (Fig. 1; wherein the computer 28 and camera 12 and remote device 20 are all remotely located from each other).
At the time of invention, it would have been obvious for a person of ordinary skill in the art to transmit images to other devices through a remote server as disclosed in Wagner in order to provide image access to other users /remote client devices so that people in different location can also view shared images as disclosed in Frederick Romanowich.
	However, the combination of Frederick Romanowich and Wagner does not teach client device configured to provide a notification in response to a determination that a characteristic of the video data exceeds a threshold value, the notification being indicative of the determination that the characteristic of the video data exceeds the threshold value. 
         Wade et al.  discloses client device configured to provide a notification in response to a determination that a characteristic of the video data exceeds a threshold value, the notification being indicative of the determination that the characteristic of the video data exceeds the threshold value (  Para 39; The triggering event for causing data transmission can be any event that is deemed appropriate for initiating data transmission. Further, The expert can be any person or device that is used to analyze, view, or process the data. For example, The remote appliance can be coupled to a video camera located near an area to be monitored for activity and the video data can be transmitted upon a triggering event such as detection of movement, opening of an entrance door, or the like. Known sensing techniques can be used to detect the triggering event. The remote appliance can also be coupled a sensor of a process control system and can transmit process variables upon a triggering event such as when the variable exceeds an alarm limit or other threshold value. ) . 
At the time of invention, it would have been obvious for a person of ordinary skill in the art to transmit images and have alert when there is motion detected or the variable exceeds a limit as disclosed in Wade for the client device as disclosed in the combination of Frederick Romanowich and Wagner to provide notification so the data transfer can be started automatically.
Regarding claim 20, Frederick Romanowich does not disclose the electronic device of claim 16, wherein the captured video data is provided, via a remote server, to a dedicated and/or downloaded application executed by a mobile phone for reviewing the captured video data remotely by a user of the mobile phone.
Wager discloses the captured video data is provided, via a remote server (Fig. 1; Para 28-31; remote device 20 may receive any photos taken by the first camera 12; first remote device 20 may also share, receive and/or send the data to a computer 28) , to a dedicated and/or downloaded application executed by a mobile phone for reviewing the captured video data remotely by a user of the mobile phone (Fig 1; para  27, 28; the data is sent to computer 28 from remote device 20 and remote device includes a WIF and/or Bluetooth; The computer 28 can include a conventional-type computer such as a laptop or desktop, or it can include other portable devices such as tablets, PDAs, eReaders, cellular phones, mp3 or other audio players, or any other device that includes an input, an output, a processing unit, and a memory; it is well known in the art that cellular phone /smartphone includes application to view photos) .
At the time of invention, it would have been obvious for a person of ordinary skill in the art to transmit images through a remote server as disclosed in Wager in order to provide image access to other users /remote client devices  for the device disclosed in Frederick Romanowich so that people in different location can also view shared images with their portable devices/phones.
Regarding claim 21, Frederick Romanowich does not disclose the electronic device of claim 20, wherein the mobile phone is directly coupled to the camera portion via a local area network. 
Wagner discloses the mobile phone is directly coupled to the camera portion via a local area network (Fig. 1; Para 28-29; wherein computer 28 is connected to the camera 12 of device 16 through connection 34).
 At the time of invention, it would have been obvious for a person of ordinary skill in the art to couple devices through connection as disclosed in Wagner for the system disclosed in Frederick Romanowich to share images between devices more easily and allow user to get suggestions about their operations from other users after image viewing.
       Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over  Frederick Romanowich (US Pub. No.: US 2003/0210340 A1), in view of Yoshida (US Pub No.: US 2005/0178950 A1), and further in view of Olczak et al.  (US Patent No.: US 6275256 B1) and Wang (US Pub. No.: US 2009/0295735 A1).
Regarding claim 8, the combination of Frederick Romanowich, Yoshida and Olczak et al. does not disclose the camera device of claim 2, further comprising an ambient light sensor, wherein the outdoor camera device is configured to turn on and off the light element received by the light port automatically in accordance with a determination by the ambient light sensor that an ambient is bright or dark, respectively.
Wang discloses an ambient light sensor, wherein the outdoor camera device is configured to turn on and off the light element received by the light port automatically in accordance with a determination by the ambient light sensor that an ambient is bright or dark, respectively (Para 15-19; an ambient light sensor 150 can be used for automatically invoking the flash module 165 during operation of the camera module 160. The ambient light sensor 150 is also used for providing an ambient light signal corresponding to ambient blight conditions adjacent the display screen 105 as will be described later.).
At the time of invention, it would have been obvious for a person of ordinary skill in the art to include ambient light sensor as disclosed in Wang to sense whether there is enough light presented for the images to be taken using the system disclosed in the combination of Frederick Romanowich, Yoshida, Olczak and control and turn on/off the additional light/flash as needed in order to provide image with proper lighting condition to improve image quality. 

       Claims 11,13, 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over  Frederick Romanowich (US Pub. No.: US 2003/0210340 A1), in view of Yoshida (US Pub No.: US 2005/0178950 A1), and further in view of Olczak et al.  (US Patent No.: US 6275256 B1) and Binder (US Pub. No.: US 2010/0186234 A1).
	Regarding claim 11, the combination of Frederick Romanowich, Yoshida and Olczak et al. does not disclose a battery configured to power the camera portion when the DC power output is not available.
         Binder discloses the camera device of claim 2, further comprising a battery configured to power the camera portion when the DC power output is not available (Para 5, Para 104; Electric shaver 120 is shown in FIG. 12 to only use the AC power via the power supply 23, without the use of any battery. In this case, the AC plug 21 has to be plugged to an AC outlet to be powered therefrom during the shaver 120 operation. However, it is apparent that the battery operated device (either primary or rechargeable) can be equally used, as described above.).
At the time of invention, it would have been obvious for a person of ordinary skill in the art to include battery as disclosed in Binder to have back up power in case there is no access for power outlet in order to continuously perform image capture without interruption for the camera device disclosed in the combination of Frederick Romanowich, Yoshida and Olczak et al.
Regarding claim 13, the combination of Frederick Romanowich, Yoshida and Olczak et al. does not disclose a status light configured to provide indications indicating whether the camera portion is powered on, powered off, recording, and/or not recording
        Binder discloses the camera device of claim 2, further comprising a status light configured to provide indications indicating whether the camera portion is powered on, powered off, recording, and/or not recording (Para 142-146; the camera module 31 or the display unit 40 may include visual indicators for allowing the user to easily observe the module status. Such indicators may be LEDs (Light Emitting Diode) known in the art. The visual indicator may be used to indicate the existence of power in the module to power its internal active circuits. Various techniques have been described above for powering a module. Regardless of the power source to the module (as described above), such indication will ensure that indeed power reaches the module. Such indication is commonly marked as `POWER` or `ON`. The indicator can be coupled directly to the power signal feeding the module or alternatively coupled to the power supply output. In the latter case, the indicator is used to indicate both the power signal availability and the proper operation of the internal power supply 36 or 44.A visual indicator may also be used to indicate the proper operation of part or all of the electronic circuits integrated within the module. The electronic circuits within the module may support self-test or any other built-in diagnostics means, wherein the test results will be signaled by a visual indicator.). 
At the time of invention, it would have been obvious for a person of ordinary skill in the art to include battery as disclosed in Binder to have status indication for the device disclosed in the combination of Frederick Romanowich, Yoshida and Olczak et al. in order to notify user the operation status of the camera so the user can confirm the camera mode set up by user.

      Regarding claim 14, the combination of Frederick Romanowich, Yoshida and Olczak et al. does not disclose the camera portion is coupled to the power adapter via at least a universal serial bus (USB) port configured to power the camera portion and/or to operate as an input/output interface for controlling the camera portion
           Binder discloses the camera portion is coupled to the power adapter via at least a universal serial bus (USB) port configured to power the camera portion and/or to operate as an input/output interface for controlling the camera portion (para 32, Para 139; USB (Universal Serial Bus) connection is used for both power and digital data).
	 At the time of invention, it would have been obvious for a person of ordinary skill in the art to include USB port as disclosed in Binder for the device disclosed in the combination of Frederick Romanowich, Yoshida and Olczak et al.  in order to provide portable power supply access and transmit and exchange data conveniently. 

Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Frederick Romanowich (US Pub. No.: US 2003/0210340 A1), in view of Binder (US Pub. No.: US 2010/0186234 A1).
	Regarding claim 19, Frederick Romanowich does not disclose the DC port includes a universal serial bus (USB) port.
         Binder disclose the DC port includes a universal serial bus (USB) port (para 32, Para 139; USB (Universal Serial Bus) connection is used for both power and digital data.).
At the time of invention, it would have been obvious for a person of ordinary skill in the art to include USB port as disclosed in Binder for the device disclosed in the combination of Frederick Romanowich in order to provide portable power supply access and transmit and exchange data conveniently. 


Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over
Frederick Romanowich (US Pub. No.: US 2003/0210340 A1), in view of Wagner et al. (US Pub. No.: US 2013/0093904 A1), and further in view of Wade et al.  (US Pub. No.: US 2003/0001720 A1), and further in view of Yoshida (US Pub No.: US 2005/0178950 A1). 
        Regarding claim 22, Frederick Romanowich does not disclose the camera portion further includes one or more infrared light emitting diodes configured to illuminate the field of view with infrared light in accordance with a determination that an ambient light level is low. 
        Yoshida discloses disclose the camera portion further includes one or more infrared light emitting diodes configured to illuminate the field of view with infrared light in accordance with a determination that an ambient light level is low ( Para 5, Para 26; lighting unit 200 comprising an array of light emitting diodes (which is hereinafter referred to as an LED array) 210a for producing subsidiary flashes which is installed at a side that faces an aimed subject in a scene to be captured. Weaker room illumination than daylight, while a first button is kept operated to excite the white LED for illuminate of an aimed subject, a second button is subsequently operated for import of an image of the subject after fixing composition of the image. When the import of the image is completed, the white LED is extinguished; wherein the lighting unit 200 is not located at the same position as the zoom lens; therefore they can illuminate a second field of view) , the one or more infrared light emitting diodes being enclosed in the housing ( Para 26; wherein the lighting unit and the taking lens 110 are within the electronic imaging system 100 as shown in Fig. 1 ) .
At the time of invention, it would have been obvious for a person of ordinary skill in the art to utilize LED to illuminate scene as disclosed in Yoshida for the camera device disclosed in Frederick Romanowich in order to illuminate room when lighting is weak to improve image quality. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XI WANG/           Primary Examiner, Art Unit 2696